Citation Nr: 1520072	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February to August 1966, with additional service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Los Angeles, California RO.


FINDINGS OF FACT

1.  A right elbow disability is not shown at any time.

2.  A low back disability was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right elbow disability is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for a low back disability is denied.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2009 and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's active duty service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured.  The Veteran's STRs from his period of National Guard service have been deemed unavailable.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims on appeal, the low threshold of McLendon has not been met as there is no evidence that indicates that the claimed disabilities may be related directly to his service.  Further, with respect to the elbow, there is no evidence of a current disability or persistent or recurrent symptoms of a disability.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Right elbow disability

The Veteran contends that he injured his right elbow while he was in the National Guard in October 1979.  In February 2009 he reported that "lately I started having problems with my right elbow which I injured while I was in the Guard."  He later stated that he has been taking over-the-counter pain medications since he left the National Guard to control his elbow condition and that he does not have any more evidence to provide with respect to his elbow condition.

As noted above, the Veteran's STRs from his period of National Guard service are unavailable, although he has provided a copy of a 1979 STR related to his back.  The available STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right elbow.

All available VA treatment records are silent for a diagnosis of, or treatment for, any right elbow disability.  VA treatment records in 2008 related upper extremity complaints, including weakness, to an undiagnosed stroke three years ago.  Recent pain and weakness were attributed to radiculopathy.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a right elbow disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any right elbow disability.  His initial claim in 2009 wherein he argues that he "lately . . . started" having right elbow pain thirty years after the reported incident in service, does not support a finding that the Veteran has had persistent or recurrent symptoms of a right elbow disability.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of a right elbow disability or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for a right elbow disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In an event, as noted above, treatment records attribute right upper extremity complaints to an undiagnosed stroke and/or radiculopathy.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right elbow disability.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Low back disability

The Veteran contends that he injured his back in service while unloading a supply truck and he has suffered chronic pain in his back since that time.

The Veteran's available STRs are silent for any complaints, findings, treatment, or diagnosis regarding the back.  He has provided an October 1979 individual sick slip that reflects complaints of mid-thoracic pain off and on since approximately one year earlier; he reported that lifting heavy objects caused the pain.  He reports that he was on annual training in October 1979.  However, the Board notes that the October 1979 record indicates that the back problems began one year prior, around October 1978, and he has not indicated that the back pain which began in the 1978 timeframe occurred during a period of active duty. 

On June 2008 VA treatment, the Veteran's assessments included chronic back pain.  July 2008 X-ray results showed mild spondylosis of the lumbar spine.  On October 2008 VA treatment, he reported diffuse lower back pain that had been ongoing for years but became particularly worse over the previous six months.  December 2008 MRI results showed mild degenerative changes without significant spinal canal stenosis, and mild foraminal narrowings at L3-4 and L4-5. 

In a February 2009 statement, the Veteran stated that he injured his back in October 1979, during annual training with the California National Guard and received treatment.  As noted above, the October 1979 sick call slip provided by the Veteran is the only available STR from this period.  He stated that he has had chronic pain in his back since his injury, but he sought treatment in September 2008 because the pain had become so severe.

While the Veteran contends that his low back disability began in October 1979, a close reading of the contemporaneous treatment record reveals that the back problems started one year prior to that date.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Additionally, although arthritis is considered a chronic disease for VA purposes, the Board finds that the preponderance of the evidence does not support a finding of continuity of symptomatology.  Although the Veteran alleges that following an injury in 1979 he experienced low back symptoms which continued until the present time, his reports do not coincide with the medical evidence of record.  The 1979 STR reveals that he had a year-long history of off and on mechanical back pain prior to the 1979 event.  Given this inconsistency, and the fact that his first documented report of post-service back problems coincided with his filing a claim of compensation, the Board does not find his reports of continuity credible.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

The Veteran's STRs are entirely unremarkable for suggestion of back problems during his period of active duty service in 1966, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  There continued to be no suggestion, much less indication, of arthritis within the one-year presumptive period following the Veteran's discharge from service in 1966.  The Board therefore cannot presume his arthritis, though later confirmed, was presumptively incurred during his service.  Therefore, service connection for a low back disability is not warranted on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The same, as mentioned, is also true for the many ensuing years, indeed decades after the 1979 incident.  The Board realizes the Veteran is competent to report his symptoms of back pain.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his current back disability to a reported injury sustained so long ago during what he reports was a period of active duty service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, there is no competent and credible evidence indicating that arthritis manifested to a compensable degree within a year following discharge from service.  Indeed, a low back disability was first diagnosed in 2008, more than 40 years after his discharge from active duty.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a right elbow disability is denied.

Service connection for a low back disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


